Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/158,556 filed on 1/26/2021.
Claims 1-20 have been examined and are pending.  Claims 1 and 11 are independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 8-11, and 18-20 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Golshan (US20140019443), filed July 10, 2013, in view of Sahar (US10587596), filed March 31, 2016.
Regarding claim 1, Golshan discloses a method, comprising:
determining context metadata data for the access request, the context metadata including an intent of use and an end user (Golshan, paragraph 0124, search request, searcher’s user profile, parameters include searcher’s sentiment, intention, and depth, user’s matrix about user);
generating a risk score based on the context metadata, wherein the risk score is generated by determining whether the user has permission to access the requested data or data set, determining whether the requested data or data set is available to the end user, and determining whether the requested data or data set is available for the intent of use; and (Golshan, paragraph 0124, confidence scores generated, content selection engine obtains information including intention and information from a user’s matrix, areas of interest related to searcher’s intention; paragraphs 0187 and 0312, data available).
Golshan does not explicitly disclose receiving an access request for data or a data set from a user; granting access to the data or data set based on the risk score.
However, in an analogous art, Sahar discloses receiving an access request for data or a data set from a user (Sahar, col. 6, lines 1-6, access request; FIG. 1, user 114 with user device 110 request to authentication server 120); 
granting access to the data or data set based on the risk score (Sahar, col. 6, lines 7-15, user is grated or denied access based on the risk score 134).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sahar with the method/ non-transitory storage medium of Golshan to include receiving an access request for data or a data set from a user; granting access to the data or data set based on the risk score. One would have been motivated to provide users with the benefits of determining trust in a user seeking to access resources (Sahar, col. 1, line 45, through col. 2, line 6).
Regarding claim 8, Golshan and Sahar disclose the method of claim 1.  Golshan discloses wherein the context metadata includes one or more of: users that may access the data or data set; users that may use results of the data or data set; a geographical area that may access the data or data set or the results; a stage in which the data is being used; and/or areas of interest to an owner of the data or data set (Golshan, paragraph 0256 and 0268, metadata, area of interest (AOI), paragraph 0285, area of interest, context).
Regarding claim 9, Golshan and Sahar disclose the method of claim 1.  Golshan discloses further comprising actions on the data or data set based on the risk score and the context metadata, the actions including one or more of access control, discoverability, traceability, security, governance, protection, placement, definitions of trust (Golshan, paragraph 0124, user profile, users’ matrix about user, generates confidence scores, paragraph 0075, discovery , metadata, score; paragraph 0337, discovery, context).
Regarding claim 10, Golshan and Sahar disclose the method of claim 1.  Golshan discloses further comprising learning behavior based on access patterns, wherein the access patterns are generated at least from records of access, each record of access including one or more of an intent to use, an end user, tags, access grants, and/or access denials (Golshan, paragraph 0071, 0124, and 0304, learning techniques, behavior, intention, purchases).
Regarding claim 11, Golshan discloses a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising (Golshan, paragraphs 0369 and 0370, non-transitive computer readable medium, instructions executed by processor); 
determining context metadata data for the access request, the context metadata including an intent of use and an end user (Golshan, paragraph 0124, search request, searcher’s user profile, parameters include searcher’s sentiment, intention, and depth, user’s matrix about user);
generating a risk score based on the context metadata, wherein the risk score is generated by determining whether the user has permission to access the requested data or data set, determining whether the requested data or data set is available to the end user, and determining whether the requested data or data set is available for the intent of use; and (Golshan, paragraph 0124, confidence scores generated, content selection engine obtains information including intention and information from a user’s matrix, areas of interest related to searcher’s intention; paragraphs 0187 and 0312, data available).
Golshan does not explicitly disclose receiving an access request for data or a data set from a user; granting access to the data or data set based on the risk score.
However, in an analogous art, Sahar discloses receiving an access request for data or a data set from a user (Sahar, col. 6, lines 1-6, access request; FIG. 1, user 114 with user device 110 request to authentication server 120); 
granting access to the data or data set based on the risk score (Sahar, col. 6, lines 7-15, user is grated or denied access based on the risk score 134).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Sahar with the method/ non-transitory storage medium of Golshan to include receiving an access request for data or a data set from a user; granting access to the data or data set based on the risk score. One would have been motivated to provide users with the benefits of determining trust in a user seeking to access resources (Sahar, col. 1, line 45, through col. 2, line 6).
Regarding claim 18, Golshan and Sahar disclose the non-transitory storage medium of claim 11.  Golshan discloses wherein the context metadata includes one or more of: users that may access the data or data set; users that may use results of the data or data set; a geographical area that may access the data or data set or the results; a stage in which the data is being used; and/or areas of interest to an owner of the data or data set (Golshan, paragraph 0256 and 0268, metadata, area of interest (AOI), paragraph 0285, area of interest, context).
Regarding claim 19, Golshan and Sahar disclose the non-transitory storage medium of claim 11.  Golshan discloses further comprising actions on the data or data set based on the risk score and the context metadata, the actions including one or more of access control, discoverability, traceability, security, governance, protection, placement, definitions of trust (Golshan, paragraph 0124, user profile, users’ matrix about user, generates confidence scores, paragraph 0075, discovery , metadata, score; paragraph 0337, discovery, context).
Regarding claim 20, Golshan and Sahar disclose the non-transitory storage medium of claim 11.  Golshan discloses further comprising learning behavior based on access patterns, wherein the access patterns are generated at least from records of access, each record of access including one or more of an intent to use, an end user, tags, access grants, and/or access denials (Golshan, paragraph 0071, 0124, and 0304, learning techniques, behavior, intention, purchases).
Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Golshan (US20140019443), filed July 10, 2013, in view of Sahar (US10587596), filed March 31, 2016, and further in view of Smith (US20160248809), filed February 20, 2015.
Regarding claim 2, Golshan and Sahar disclose the method of claim 1.
Golshan and Sahar do not explicitly disclose further comprising adding tags to the requested data and orchestrating actions based on the tags and other metadata associated with the requested data or data set, wherein the other metadata includes at least a portion of the context metadata.
However, in an analogous art, Smith discloses further comprising adding tags to the requested data and orchestrating actions based on the tags and other metadata associated with the requested data or data set, wherein the other metadata includes at least a portion of the context metadata (Smith, paragraph 0111, requested data, actions orchestrated include determining environment key to be used, security tag, security-identifying metadata).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Smith with the method/ non-transitory storage medium of Golshan and Sahar to include receiving an access request for data or a data set from a user; granting access to the data or data set based on the risk score.  One would have been motivated to provide users with the benefits of automatically detecting a security environment (Smith, paragraph 0001).
Regarding claim 3, Golshan, Sahar, and Smith disclose the method of claim 2.  Smith discloses  further comprising orchestrating placement and security of the data or data set based on the tags and the other metadata (Smith, paragraph 0111, determines which of multiple keys is to be used based on security tag or other security-identifying metadata).  The motivation is the same as that of the claim from which this claim depends.
Regarding claim 12, Golshan and Sahar disclose the non-transitory storage medium of claim 11.
Golshan and Sahar do not explicitly disclose further comprising adding tags to the requested data and orchestrating actions based on the tags and other metadata associated with the requested data or data set, wherein the other metadata includes at least a portion of the context metadata.
However, in an analogous art, Smith discloses further comprising adding tags to the requested data and orchestrating actions based on the tags and other metadata associated with the requested data or data set, wherein the other metadata includes at least a portion of the context metadata (Smith, paragraph 0111, requested data, actions orchestrated include determining environment key to be used, security tag, security-identifying metadata).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Smith with the method/ non-transitory storage medium of Golshan and Sahar to include receiving an access request for data or a data set from a user; granting access to the data or data set based on the risk score.  One would have been motivated to provide users with the benefits of automatically detecting a security environment (Smith, paragraph 0001).
Regarding claim 13, Golshan, Sahar, and Smith disclose the non-transitory storage medium of claim 12.  Smith discloses  further comprising orchestrating placement and security of the data or data set based on the tags and the other metadata (Smith, paragraph 0111, determines which of multiple keys is to be used based on security tag or other security-identifying metadata).  The motivation is the same as that of the claim from which this claim depends.
Claims 4 and 14 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Golshan (US20140019443), filed July 10, 2013, in view of Sahar (US10587596), filed March 31, 2016, and further in view of Kurian (US20200380147), filed May 30, 2019.
Regarding claim 4, Golshan and Sahar disclose the method of claim 1.  Golshan discloses context metadata including an intent of use and a second end user (Golshan, paragraph 0124, user search request involves context metadata such as user intention and information from user’s matrix about user).
Golshan and Sahar disclose context metadata including an intent of use and a second end user, but do not explicitly disclose further comprising requesting a second data access request for a second data or data set to be combined with the data or data set, wherein the second data or data set is associated with second context metadata including a second intent of use and a second end user.
However, in an analogous art, Kurian discloses further comprising requesting a second data access request for a second data or data set to be combined with the data or data set, wherein the second data or data set is associated with second context metadata including a second intent of use and a second end user (Kurian, paragraph 0073, second data access request, paragraph 0113, second and first data combined).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kurian with the method/ non-transitory storage medium of Golshan and Sahar to include further comprising requesting a second data access request for a second data or data set to be combined with the data or data set, wherein the second data or data set is associated with second context metadata including a second intent of use and a second end user.  One would have been motivated to provide users with the benefits of ensuring integrity and confidentiality of information associated with datasets which also optimizing resource utilization, bandwidth utilization, and efficient operations (Kurian, paragraphs 0002 and 0003).
Regarding claim 14, Golshan and Sahar disclose the non-transitory computer readable medium.  Golshan discloses context metadata including an intent of use and a second end user (Golshan, paragraph 0124, user search request involves context metadata such as user intention and information from user’s matrix about user).
Golshan and Sahar disclose context metadata including an intent of use and a second end user, but do not explicitly disclose further comprising requesting a second data access request for a second data or data set to be combined with the data or data set, wherein the second data or data set is associated with second context metadata including a second intent of use and a second end user.
However, in an analogous art, Kurian discloses further comprising requesting a second data access request for a second data or data set to be combined with the data or data set, wherein the second data or data set is associated with second context metadata including a second intent of use and a second end user (Kurian, paragraph 0073, second data access request, paragraph 0113, second and first data combined).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kurian with the method/ non-transitory storage medium of Golshan and Sahar to include further comprising requesting a second data access request for a second data or data set to be combined with the data or data set, wherein the second data or data set is associated with second context metadata including a second intent of use and a second end user.  One would have been motivated to provide users with the benefits of ensuring integrity and confidentiality of information associated with datasets which also optimizing resource utilization, bandwidth utilization, and efficient operations (Kurian, paragraphs 0002 and 0003).
Claims 5 and 15 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Golshan (US20140019443), filed July 10, 2013, in view of Sahar (US10587596), filed March 31, 2016, and Kurian (US20200380147), filed May 30, 2019, and further in view of Westmoreland (US20150339324), filed May 16, 2015.
Regarding claim 5, Golshan, Sahar, and Kurian disclose the method of claim 4. 
Golshan, Sahar, and Kurian do not explicitly disclose further comprising determining whether the combination of the data or data set and the second set is permitted based on the context data and the second context data.  
However, in an analogous art, Westmoreland discloses further comprising determining whether the combination of the data or data set and the second set is permitted based on the context data and the second context data (Westmoreland, paragraph 0125, combining data based on metadata).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Westmoreland with the method/ non-transitory storage medium of Golshan, Sahar, and Kurian to include further comprising determining whether the combination of the data or data set and the second set is permitted based on the context data and the second context data.  One would have been motivated to provide users with the benefits of facilitating searching  (Westmoreland, paragraph 0125).
Regarding claim 15, Golshan, Sahar, and Kurian disclose the non-transitory storage medium of claim 14. 
Golshan, Sahar, and Kurian do not explicitly disclose further comprising determining whether the combination of the data or data set and the second set is permitted based on the context data and the second context data.  
However, in an analogous art, Westmoreland discloses further comprising determining whether the combination of the data or data set and the second set is permitted based on the context data and the second context data (Westmoreland, paragraph 0125, combining data based on metadata).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Westmoreland with the method/ non-transitory storage medium of Golshan, Sahar, and Kurian to include further comprising determining whether the combination of the data or data set and the second set is permitted based on the context data and the second context data.  One would have been motivated to provide users with the benefits of facilitating searching  (Westmoreland, paragraph 0125).
Claims 6 and 16 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Golshan (US20140019443), filed July 10, 2013, in view of Sahar (US10587596), filed March 31, 2016, and Kurian (US20200380147), filed May 30, 2019, and further in view of Obaidi (US20210136569), filed November 5, 2019.
Regarding claim 6, Golshan, Sahar, and Kurian disclose the method of claim 4.
Golshan, Sahar, and Kurian do not explicitly disclose further comprising: denying access to the second data or data set and/or denying access to a combination of the data or data set and the second data or data set; and recording a denial of access and performing a notification when indicated.  
However, in an analogous art, Obaidi discloses further comprising: denying access to the second data or data set and/or denying access to a combination of the data or data set and the second data or data set; and recording a denial of access and performing a notification when indicated (Obaidi, paragraph 0075, record denial of access to data file for additional endpoint device, send notification).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Westmoreland with the method/ non-transitory storage medium of Golshan, Sahar, and Kurian to include further comprising: denying access to the second data or data set and/or denying access to a combination of the data or data set and the second data or data set; and recording a denial of access and performing a notification when indicated.  One would have been motivated to provide users with the benefits of protecting sensitive private data from unwanted access (Obaidi, paragraph 0001).
Regarding claim 16, Golshan, Sahar, and Kurian disclose the non-transitory storage medium of claim 14.
Golshan, Sahar, and Kurian do not explicitly disclose further comprising: denying access to the second data or data set and/or denying access to a combination of the data or data set and the second data or data set; and recording a denial of access and performing a notification when indicated.  
However, in an analogous art, Obaidi discloses further comprising: denying access to the second data or data set and/or denying access to a combination of the data or data set and the second data or data set; and recording a denial of access and performing a notification when indicated (Obaidi, paragraph 0075, record denial of access to data file for additional endpoint device, send notification).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Westmoreland with the method/ non-transitory storage medium of Golshan, Sahar, and Kurian to include further comprising: denying access to the second data or data set and/or denying access to a combination of the data or data set and the second data or data set; and recording a denial of access and performing a notification when indicated.  One would have been motivated to provide users with the benefits of protecting sensitive private data from unwanted access (Obaidi, paragraph 0001).


Claims 7 and 17 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Golshan (US20140019443), filed July 10, 2013, in view of Sahar (US10587596), filed March 31, 2016, and Kurian (US20200380147), filed May 30, 2019, and further in view of McKnew (US20220161829), filed February 11, 2022.
Regarding claim 7, Golshan, Sahar, and Kurian disclose the method of claim 4.
Golshan, Sahar, and Kurian do not explicitly disclose further comprising receiving a modified second access request, wherein the modified second access request modifies the second access request based on a reason provided in a denial of access. 
However, in an analogous art, McKnew discloses further comprising receiving a modified second access request, wherein the modified second access request modifies the second access request based on a reason provided in a denial of access (McKnew, paragraph 0090, denial of access, modified request).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of McKnew with the method/ non-transitory storage medium of Golshan, Sahar, and Kurian to include further comprising receiving a modified second access request, wherein the modified second access request modifies the second access request based on a reason provided in a denial of access.  One would have been motivated to provide users with the benefits of minimizing risk (McKnew: paragraph 0003).
Regarding claim 17, Golshan, Sahar, and Kurian disclose the non-transitory storage medium of claim 14.
Golshan, Sahar, and Kurian do not explicitly disclose further comprising receiving a modified second access request, wherein the modified second access request modifies the second access request based on a reason provided in a denial of access. 
However, in an analogous art, McKnew discloses further comprising receiving a modified second access request, wherein the modified second access request modifies the second access request based on a reason provided in a denial of access (McKnew, paragraph 0090, denial of access, modified request).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of McKnew with the method/ non-transitory storage medium of Golshan, Sahar, and Kurian to include further comprising receiving a modified second access request, wherein the modified second access request modifies the second access request based on a reason provided in a denial of access.  One would have been motivated to provide users with the benefits of minimizing risk (McKnew: paragraph 0003).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439   


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439